Citation Nr: 1713076	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  11-28 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES
1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to February 20, 2014, and to a rating in excess of 70 percent thereafter.  

2.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to June 1988, and from February 2003 to May 2004, with additional service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and April 2014 ratings decisions of the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut.  The Veteran provided testimony at a January 2013 videoconference hearing before the undersigned.  A transcript of the hearing is of record.  In December 2013 the Board reopened the claim of service connection for a low back disability and remanded this and the remaining issue for further development. 

Regarding the claim for increase for PTSD, in the April 2014 decision, the RO granted a rating of 70 percent for PTSD effective February 20, 2014, the date of the Veteran's examination for PTSD.  The Veteran was advised of the grant of the increased rating but he has not expressed satisfaction with it or withdrawn his appeal.  As such, the appeal for a higher disability rating continues.  See AB v. Brown, 6 Vet. App. 35 (1993). 


FINDINGS OF FACT

1.  For the period prior to February 20, 2014, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, but not by total social and occupational impairment. 

2.  For the period from February 20, 2014, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, but not by total social and occupational impairment.

3.  The Veteran does not have a current low back disability that is attributable to his period of military service.


CONCLUSION OF LAW

1.  For the period prior to February 20, 2014, the criteria for a 70 percent but no higher rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).  

2.  For the period from February 20, 2014, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).  

3.  The Veteran's low back disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO provided a notice letter to the Veteran in April 2010.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The PTSD and low back disability claims were subsequently readjudicated in the April 2014 supplemental statement of the case.  

VA has also satisfied its duty to assist the Veteran in the development of his claims.  First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs) and VA treatment records with the claims file.  The Veteran has not identified any evidence not already of record pertinent to the claims; therefore, the Board concludes VA has made every reasonable effort to obtain all relevant records.

Second, VA satisfied its duty to obtain adequate medical examinations.  VA provided the Veteran examinations for PTSD in November 2007, May 2010, and February 2014.  VA provided the Veteran examinations for a low back disability in January 2008 and February 2014.  The examinations were adequate, as the examiner considered the relevant history of the Veteran's symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders). 

The Board finds that the duties to notify and assist the Veteran have been met and that no further action is required prior to rendering a decision on the merits of the claims.  




II.  Service Connection for Low Back Disability

A.  Law and Regulations 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

B.  Factual Background

The Veteran's January 2003 Retention Examination shows that his clinical evaluation for the spine was normal.  In a March 2004 Post-Deployment Health Assessment, the Veteran did not report any symptoms of back pain and he reported zero visits to sick call during his deployment.  In an April 2004 Report of Medical Assessment, the health care provider noted in the comments section that the Veteran reported no problems at the time of demobilization. 

In a January 2007 statement, the Veteran reported his back problems were attributable to the body armor he wore while disembarking from vehicles in-service.   

At a January 2008 VA examination, the Veteran reported the onset of his back pain to be 2004, with constant aching in the mid-lumbar area rated at a 5 out of 10, occasional sciatica with prolonged sitting and turning incorrectly, and use of Motrin for pain relief.  The VA examiner indicated that the x-ray showed a normal lumbar spine.  The VA examiner diagnosed the Veteran with musculoskeletal low back pain from strain but did not link the condition to service.

In a May 2010 statement, the Veteran reported severe low back pain due to the eighty pounds of gear worn disembarking from vehicles while in-service.  The Veteran indicated that his low back pain caused his legs and knees to go out from under him while walking up stairs.  

In a June 2011 VA treatment record, the Veteran reported low back pain.  He indicated that he was having symptoms since deployment in Iraq in 2004 as result of wearing heavy body gear while in-service.  He noted that the pain would be brought on or aggravated by twisting his body or bending forward to pick up objects.  During the examination, he reported experiencing low back pain getting out of his car two weeks earlier and that the pain had persisted.  The Veteran was diagnosed with acute sacroiliitis. 

In an August 2011 VA treatment record, the Veteran reported an increase in his low back pain, rated at a 7-8 out of 10. 

In a statement received in January 2013, the Veteran's wife indicated that he has had back problems immediately upon returning from deployment in Iraq and continuing thereafter.  

During the January 2013 videoconference hearing, the Veteran testified that he carried about eighty pounds of gear every day, along with disembarking from vehicles during his deployment and that these activities caused his low back disability.  The Veteran denied any specific injury or incident in-service.  The Veteran testified that he was experiencing the following current symptoms; difficulty sitting for extended periods of time, shooting pain in the left leg when shifting in a seated position, and spasms once or twice a week, which he self-treated with ibuprofen. 

At a February 2014 VA examination, the Veteran again reported that his low back pain began during deployment in 2003 when disembarking from vehicles while wearing heavy gear.  The Veteran indicated that the pain was increased with prolonged sitting or driving, along with intermittent tingling which occurred after sitting for 25 to 30 minutes once a week, and the pain was a 7 out of 10.  The Veteran acknowledged that he did not treat or get an evaluation for his back pain while in-service.  The examination x-ray findings showed a normal lumbar spine with degenerative disc disease at L4-L5 and L5-S1 levels.  The Veteran did not have any painful motion and the Range of Motion (ROM) was normal.  

The February 2014 VA examiner diagnosed the Veteran with degenerative disc disease.  The VA examiner opined that the Veteran's low back condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner stated that based on the Veteran's history, it is within the realm of possibility that he developed back discomfort while wearing his gear and jumping in and out of vehicles during service.  However, the examiner noted that there is no objective evidence of a chronic ongoing back condition based on the Veteran's post service assessment and his application for compensation for back pain more than one year after discharge.  The examiner also noted that there is no evidence of ongoing care for a chronic condition until 2011 when the Veteran reported acute back pain getting out of his vehicle.  The VA examiner explained that the Veteran's current back disability is as likely as not the result of his civilian occupation and less likely due to his service given the Veteran's 2008 normal lumbar spine x-ray and VA mental health and primary care treatment notes reporting the Veteran experiencing fighting and violence in his post-service employment.  





C.  Analysis

The Veteran asserts that his low back disability began in-service and is due to his heavy body armor that he wore getting in and out of vehicles during deployment in 2003 and 2004.  

There is evidence of a current, chronic lumbosacral spine disability.  A January 2008 VA examination report shows a diagnosis of musculoskeletal low back pain from strain.  A June 2011 VA treatment record shows a diagnosis of acute sacroiliitis.  A more recent February 2014 VA examination report shows a diagnosis of degenerative disc disease of the lumbar spine.  

However, based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current, chronic lumbar spine disability first manifested a number of years after service separation and is not related to an injury or event in active service.

In this regard, the service treatment records show that the Veteran did not complain of or seek treatment for back problems.  Once again, the Veteran's January 2003 Retention Examination shows that the clinical evaluation of the spine was normal.  In a March 2004 Post-Deployment Health Assessment, the Veteran did not report any symptoms of back pain and he reported zero visits to sick call during his deployment.  In an April 2004 Report of Medical Assessment, the health care provider noted in the comments section, used to address all patient complaints, that the Veteran reported no problems at the time of demobilization.  Thus, the medical evidence does not show manifestation of chronic low back disability.  

There is also no competent evidence of record of any manifestation of arthritis or degenerative joint disease within one year from separation.  In this regard, the January 2008 VA x-ray examination of the lumbar spine showed a normal spine.  Also, the first evidence of a diagnosis of degenerative disc disease of the thoracolumbar spine substantiated by x-rays appeared in February 2014, almost 10 years after service separation.  Thus, presumptive service connection pursuant to 38 C.F.R. § 3.307(a) for arthritis is not warranted. 
Additionally, the weight of the competent and credible evidence shows that the Veteran did not experience chronic or continuous symptoms of a lumbar spine disability either during active service or continuously since service separation.  

The Veteran and his wife contend that he has had low back pain since active service.  As lay persons, they are competent to describe a firsthand event and to describe observable symptoms such as back pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's and other lay person's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran's March 2003 Post Deployment Health Assessment and April 2004 Report of Medical Assessment contradicts the subsequent statements of the Veteran and his wife.  The Veteran's Post Deployment Health Assessment contradicts these statements because the Veteran did not report any symptoms of low back pain.  Similarly, the Veteran's April 2004 Report of Medical Assessment used for service members separating or retiring from active duty, contradicts these statements because the health care provider noted in the comments section that is used to address all patient complaints that the Veteran reported no problems at the time of demobilization.  These reports are more contemporaneous to service and are against the Veteran's interest in receiving service-connected benefits not to report any ongoing, continuing symptoms of low back pain.  Consequently, the Board credits the medical history shown by the in-service reports (i.e. no chronic low back disability manifested during service and no chronic low back pathology continuing since service).  

Regarding any medical nexus, the January 2008 VA examiner diagnosed the Veteran with musculoskeletal low back pain from strain but did not link the condition to service.  Also, the February 2014 VA examiner specifically opined that 
the Veteran's degenerative disc disease was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness, indicating that while it is within the realm of possibility that he developed back discomfort wearing his gear and jumping in and out of vehicles during service, there was no objective evidence of a chronic ongoing back condition based on the Veteran's post service assessment and application for compensation for back pain more than one year after discharge.  The examiner also found that the Veteran's current back disability is as likely as not the result of his civilian occupation and less likely due to his service given the Veteran's 2008 normal lumbar spine x-ray, absence of any treatment for a back condition until 2011, and VA mental health and primary care treatment notes reporting the Veteran experiencing fighting and violence in his post-service employment. 

The Board finds the February 2014 VA medical opinion to have great evidentiary weight as the opinion reflects a comprehensive and reasoned review of the entire evidentiary record.  The VA examiner reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms and onset of the claimed disorder, and examined the Veteran before rendering the medical opinion.  Also, as alluded to above, the Board finds that the examiner based his opinions on an accurate chronology of the Veteran's low back pathology (i.e. that shown by the medical evidence).  Moreover, to the extent that the Veteran or his wife is alleging that the current, chronic low back disability is related to service, other than as a result of continuity of symptomatology, as lay people, with no demonstrated specialized knowledge pertaining to the etiology of low back disability, their opinions may not be afforded more than minimal probative value.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, the weight of the evidence is against a finding that the current, chronic low back disability is otherwise related to service. 

In sum, there was no chronic low back disability shown in-service or a number of years after service and the weight of the credible evidence is against a finding of a low back disability in-service.  

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the current lumbar spine disability was incurred in-service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for a lumbar spine disability is denied.

III.  Increased Rating for PTSD

A.  Law and Regulations

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran's PTSD is rated under DC 9411.  Pursuant to this diagnostic code, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.  

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. §4. 125 (2013).  An examiner's classification of the level of psychiatric impairment, by GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95. 

A GAF of 31 to 40 is defined as exhibiting some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work, child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes]. 

B.  Rating in Excess of 50 Percent Prior to February 20, 2014

The claim for an increased rating for PTSD was received in May 2010.  

Mental health treatment records from May 2009 through May 2010 indicate the Veteran reported symptoms of intrusive memories, nightmares, sleep difficulty, irritability, hypervigilance, but no reports of suicidal or homicidal ideations, hallucinations or delusions.  The Veteran reported that his PTSD symptoms impacted his familial relationship and created difficulty at work.  In an April 2010 Mental Health Progress Note, the examiner noted that the Veteran's speech was logical, coherent, and goal-oriented and his mood was somewhat dysphoric and affect restricted.  The examiner indicated that the Veteran's judgment and insight was good and that the Veteran denied any suicidal or homicidal ideations.  A GAF score of 52 was assigned.  

At a May 2010 VA compensation examination, the Veteran reported the following symptoms: difficulty falling asleep or staying asleep, irritability or outburst of anger, exaggerated startle response, and difficulty concentrating.  The Veteran indicated that he continued to work as a corrections officer but that his PTSD did affect his employment.  Specifically, the Veteran noted multiple absences from work, difficulty interacting with inmates, and reported being transferred to a special assignment that limited his interaction with the inmates as he was violent and often lost his temper.  The Veteran reported that he was enrolled in online classes which allowed him to stay at home in his safe zone.  The Veteran also indicated difficulty interacting with his friends and family, and that he felt that his marriage and familial relationship was detached and strained.  The Veteran reported suicidal thoughts which began since he returned from deployment in 2004 and which became increasing worse in the past year and a half but did not express any intention to act on these thoughts.  The Veteran denied any homicidal ideations, hallucinations, or delusions.  The examiner noted the Veteran's appearance was casual, groomed, and his attitude was cooperative.  The examiner diagnosed the Veteran with chronic, moderate PTSD and a corresponding GAF score of 51 was assigned. 

In May 2010 and June 2011statements, the Veteran asserted a worsening in his PTSD symptoms affecting his sleep, job functioning, and family relationship.  In the May 2010 statement, the Veteran indicated that he was placed on special assignment at work because he could no longer tolerate working well with most people.  

At a January 2013 videoconference hearing, the Veteran testified that his PTSD symptoms were getting progressively worse.  The Veteran reported that he was currently experiencing symptoms of anger, irritability, and hypervigilance that were affecting his job performance and putting a significant strain on his marriage and family relationship.  

Mental health treatment records from August 2011 through January 2014 indicate that the Veteran reported symptoms of depression, irritability, anxiety, frequent flashbacks and memories of the war.  The Veteran denied suicidal or homicidal ideations, paranoia, and delusions.  A GAF score was not assigned.  A February 2013 VA Mental Health Note indicated that the Veteran returned for treatment for PTSD after a prolonged absence since 2011 because he reported that he was experiencing a worsening in symptoms over the past two years.  The examiner noted that the Veteran was pleasant and cooperative, his speech was intact, fluent, at a normal rate and volume, and his insight and judgment were fair.  

After a review of the evidence, the Board finds that a disability evaluation in excess of 50 percent is warranted for the service-connected PTSD prior to February 20, 2014.  

The weight of the competent and credible evidence shows that the service-connected PTSD does cause social and occupational impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Throughout the appeal, the Veteran's PTSD symptoms were manifested by ongoing symptoms of sleep impairment, depression, difficulty in adapting to stressful circumstance, blunted and anxious affect, irritability, disturbances of motivation and mood, intrusive and distressing memories, and difficulty in establishing and maintaining effective work and social relationships.  Those symptoms more nearly approximate occupational and social impairment with deficiencies in most areas, the criteria for a 70 percent rating. 

The Veteran reported difficulty controlling his temper and a strained relationship with his wife and children in regard to family relations.  The Veteran indicated difficulty in mood and motivation in regard to employment.  He continues to work as a corrections officer and reported multiple absences from work, difficulty interacting with inmates as he was violent and often lost his temper, and being transferred to a special assignment that limited his interaction with inmates because of his violence and short temper.  The Veteran noted in regard to school that he was able to continue his enrollment in online classes specifically because it allowed him to stay at home in his safe zone.  Additionally, the Veteran has reported that his wife has been acting as his caregiver since 2010.  This evidence reasonably indicates that the Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas. 

The Board has also considered the GAF scores assigned to the Veteran.  The Veteran was assigned a GAF score of 52 in an April 2010 Mental Health Progress Note.  The Veteran was assigned a GAF score of 51 during a VA psychiatric examination in May 2010.  These scores are within a range indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers) that might be more compatible with assignment of a 50 percent rating.  However, given the Veteran's underlying daily impairment appears more compatible with having deficiencies in most areas, the Board finds that the higher 70 percent rating is still warranted.  

Overall for the appeal period prior to February 20, 2014, the Veteran's symptoms and functional impairment suggested sleep impairment, disturbances in motivation and mood, irritability, short temper, and difficulty in establishing and maintaining effective work and social relationships.  Considering all of this together and resolving all reasonable doubt in favor of the Veteran, a 70 percent rating is warranted prior to February 20, 2014. 







C.  Rating in Excess of 70 Percent for the Entire Appeal Period

At a February 2014 VA compensation examination, the Veteran again underwent evaluation for his PTSD.  The VA psychiatrist indicated that the claims file was reviewed.  The examiner noted that the Veteran was still employed as a corrections officer.  The symptoms associated with the Veteran's PTSD included: trouble sleeping, exaggerated startled response, and hypervigilance, irritable behavior and outbursts, and reckless or self-destructive behavior.  During the examination, the Veteran reported that he felt like "things were going downhill over the past one to two years," and that he had stopped participating in activities which he previously enjoyed and did not want to be outside of his home.  The Veteran reported that his PTSD caused a significant strain on his marriage and withdrawal from his children.  The Veteran stated that he was enrolled in a Family Caregiver Support Program since 2013 which provides a stipend to caregivers of Veterans who need assistance with one or more activities of daily living due to PTSD.  The Veteran indicated that he has stopped taking online classes and working towards his degree due to his worsening concentration and lack of motivation.  

The Veteran also reported that his PTSD symptoms affected his work in that he found it more difficult to contain his anger at work and that there were incidents at work along with written and verbal reprimands.  The Veteran reported calling in sick from work on various occasions due to not wanting to leave his home.  The Veteran reported his grooming habits had also deteriorated.  The Veteran did indicate suicidal thoughts and thoughts of harming others but he reported no intention to act on these thoughts.  

The VA examiner noted that the Veteran presented as withdrawn with constricted affect and some irritability.  The examiner stated that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

An April 2014 rating decision increased the rating for PTSD to 70 percent, effective February 20, 2014. 

After a review of the evidence, the Board finds that for the entire appeal period, a disability evaluation in excess of 70 percent is not warranted for the service-connected PTSD.   

The 70 percent rating for the service-connected PTSD is based on deficiencies in most areas including work, family relations, thinking, and mood and an inability to maintain effective social and work relationships. 

However, there is no showing of total social and occupational impairment due to the service-connected PTSD as to warrant the assignment of a schedular 100 percent rating evaluation at any time during the period of this appeal.  38 C.F.R. § 4.130.  
In this regard, the February 2014 VA psychiatric examination report indicates that the VA examiner, a psychiatrist, opined that the Veteran's level of occupational and social impairment with regard to the mental disorders was occupational and social impairment with deficiencies in most areas such as work school family relations judgment thinking and/or mood, not total occupational and social impairment.  Also, as alluded to above, the Veteran showed a similar level of functioning earlier in the appeal period and did not show total occupational and social impairment.  In this regard, for the entire appeal period, the Veteran has been able to maintain some level of social functioning, allowing him to maintain a relationship with his wife and children although a strained and detached relationship.  Additionally, he has worked full-time as a corrections officer, albeit with continuing work environment challenges, thus retaining a significant degree of occupational functioning, despite the challenges of his psychiatric disability.  

Similarly, the evidence does not establish that the Veteran's symptomatology is severe enough to warrant assignment of a higher, 100 percent rating.  Notably, the record does not contain any evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Also, the Veteran has reported some violent episodes in conjunction with his work as a corrections officer, however, this is clearly a high stress occupation and there no indication that there have been any violent episodes in any other context.  Similarly, he has also endorsed suicidal ideations, but there is no indication that he has harmed himself or plans to harm himself.  Consequently, the Board finds that the Veteran is not a persistent danger to himself or to others and more broadly that his overall symptomatology is not shown to result in total occupational and social impairment.  

Once again, the Board has considered the GAF scores of 52 (April 2010) and 51 (May 2010) assigned to the Veteran.  However, they are not compatible with total occupational and social impairment.  

In reaching the above conclusions, the Board has considered the Veteran's statements regarding the severity and frequency of psychiatric symptoms.  The Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing an increased level of psychiatric symptomatology and positive outcomes from therapy.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  These statements support the assigned 70 percent rating.  However, even with consideration of the Veteran's statements, the VA examination reports and other probative evidence of record have consistently shown that the Veteran's service-connected psychiatric disability has resulted in no more than occupational and social impairment with deficiencies in most areas and not total occupational and social impairment.  The Board finds that those reports and the treatment records are the most persuasive evidence of record.  Thus, to the extent that the Veteran asserts that his service-connected PTSD is worse than evaluated, the Board points out that the predominant findings on the VA clinical examinations and treatment reports over the years do not establish that he has more severe disability in this respect.

Accordingly, the preponderance of the evidence is against the assignment of a rating greater than 70 percent for the entire appeal period.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Extra-Schedular Criteria 

The Board has also considered whether the Veteran's claim should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  The Veteran's reduction in functioning resulting from his PTSD symptomatology (i.e. substantial occupational and functional impairment with significant retained social and occupational functioning, including maintenance of deep relationships and ongoing work activity) is fully contemplated by the applicable schedular criteria and the existing, assigned 70 percent rating, indicative of deficiencies in most areas.  The Board points out that the rating criteria for the PTSD are in terms of examples of symptoms, and so the criteria do not represent a defined set of manifestations, but rather contemplate rating based on each manifestation that is attributable to the service-connected psychiatric disorder.  There is nothing in the record to suggest that his psychiatric disability is so exceptional or unusual as to render impractical the application of these regular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).  Accordingly, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111 (2008).  See also Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006))(Where extraschedular consideration is "neither specifically sought by [the Veteran] nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted.")

While there is an indication that the Veteran's PTSD interferes with his ability to work, the Veteran is still employed in a full-time position; as such a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is not raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  






ORDER

For the period prior to February 20, 2014, entitlement to a 70 percent rating, but no higher, for PTSD is granted, subject to the provisions governing monetary benefits. 

For the period from February 20, 2014, entitlement to a rating in excess of 70 percent for PTSD is denied. 

Entitlement to service connection for low back disability is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


